Title: 15th.
From: Adams, John Quincy
To: 


       Thanksgiving Day, a day of feasting throughout the State. Custom (and I know not but law also) has established, that towards the End of the year, the Governor, should appoint a certain day, for returning thanks to the supreme being for his favours during the course of the year, and the Custom is, universally, to have something extraordinary on that day, to feast upon. We had a sermon in the forenoon, upon the occasion, from Exodus. XXIII. 15. 16. and none shall appear before me empty; And the feast of the harvest, the first-fruits of thy labours, which thou hast sown, in the field: and the feast of the in-gathering, which is in the end of the year, when thou hast gathered in thy labours out of the field. Mr. Shaw who has been ill of a cold for some time, and was very hoarse, wish’d Mr. Porter to preach for him, but he refused, because, sometime ago, just before the thanksgiving day in New Hampshire, upon his applying to Mr. Shaw to preach for him, he answered that Every Minister ought to preach his own thanksgiving. Mr. Soughton, with his Lady and Daughter dined here, and our Eliza. We had a very abundant Entertainment. We spent the evening at Mr. White’s. The usual Circle, were present; and Mr. Johnny White (as they call him here, for distinction sake) and his Lady. We play’d cross Purposes, and I know not what. We laugh’d at one another all the Evening, and at about 9 in the Evening retired respectively, in good humour.
      